Case 1:19-cv-01173-DDD-JPM Document 17 Filed 12/06/19 Page 1 of 2 PageID #: 61



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               ALEXANDRIA DIVISION

 KAYLA J. GILES                                             CIVIL ACTION NO. 1:19-cv-01173

 VERSUS                                                     CHIEF JUDGE DEE D. DRELL

 DELTA DEFENSE, L.L.C. and                                  MAGISTRATE JUDGE JOSEPH
 UNITED SPECIALTY INSURANCE                                 H. L. PEREZ-MONTES
 COMPANY


      DEFENDANT’S, DELTA DEFENSE, L.L.C., ANSWER TO KAYLA J. GILES’
      INTERROGATORY WITH RESPECT TO JURISDICTION OF THE COURT


        COMES NOW, Defendant, Delta Defense, L.L.C., who responds to the Interrogatory

 propounded upon them by Plaintiff, Kayla J. Giles, as follows:

 INTERROGATORY NO. 1

        State the identity of each member of the limited liability company and the place of domicile

 of each member.

 ANSWER TO NO. 1

        Delta Defense, L.L.C. has two members, Timothy J. Schmidt, Sr. and Tonnie L. Schmidt.

 Both are residents of and domiciled in Wisconsin.

                                              Respectfully submitted:

                                              KOEPPEL CLARK

                                              ____/s/ W. Scarth Clark________
                                              PETER S. KOEPPEL (#1465)
                                              W. SCARTH CLARK (#22993)
                                              MEGAN B. JACQMIN (#33199)
                                              2030 St. Charles Avenue
                                              New Orleans, Louisiana 70130
                                              Telephone: (504) 598-1000
                                              Facsimile: (504) 524-1024
                                              Attorneys for Delta Defense, L.L.C.
Case 1:19-cv-01173-DDD-JPM Document 17 Filed 12/06/19 Page 2 of 2 PageID #: 62




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 6th day of December 2019, a copy of the above and foregoing

 pleading has been forwarded to all counsel of record via CM/ECF filing through the United

 States District Court system, email, and/or United States Mail.



                                                             _/s/ W. Scarth Clark___
                                                             W. SCARTH CLARK
